                         c.....ase i:.i::::.L-CV-ULo:::>4-L..IVI uocumem ..:s..:s i--11ea u::11u.L1 L.L t-'age .1 'iH t:..
                         Case 1:21-cv-02554-CM Document 34 Filed 09/07/21 Page 1 Iof 2
                                                                                                                    l
                                                                                                                    I

                                                                                                                       Adam E. Collyer
                                                                                                             77 W ter Street, Suite 2100



     tB~~~§                                                I

      LEWIS BRISBOIS BISGAAr,:::R::Di&::::S:::M::IT::i:~::::LL::::P:=::::::=::=:===,;
                                                                                                            New Y rk, New York 10005
                                                                                                        Adam.Colly r@lewisbrisbois.com
                                                                                                                   Direct: 646.783.1723



                                   USDC SONY
                                                           I


                                   DOCUMIENT
     September 1, 2021             ELECTRO~lCALLY FILED

     VIA ECF
                                 J?DOC #: . .:. :---=-+--j-t---'--
                                    ATE FiLED:           7     q/ j7-/
     Hon. Colleen McMahon"' - ;
     United States District Court [
     Southern District of New Yor1<
     500 Pearl Street, Room 2550 I
     New York, NY I0007-1312 j

                Re:         Mei/us et al v. if?.estaurant Opportunities Center United, Inc. et al
                            Docket No.: 2i-cv-02554 (CM)

     Dear Judge McMahon:
                                                       I
              We represent defend*nts Restaurant Opportunities Center United, Inc., S~by Sekou, and
     Alicia Renee Farris (collectiv~ly, "Defendants") in the above-referenced matter. Wejw-rite today, on
     behalf of all parties and with, Plaintiffs' consent, to respectfully request a stay of d scovery in this
     matter while Defendants' mo~ion to dismiss the amended complaint is pending. Thi is the parties'
     first such request.
                                                   I
             On March 26, 2021, ~laintiffs' filed their complaint. See ECF Docket Ent ("DE") No. 1.
     On July 9, 2021, Defendants[ filed a motion to dismiss eighteen of Plaintiffs' ninet en total claims
     [DE 22]. On August 12, 202 lr Plaintiffs' filed an amended complaint, asserting eight en total claims
     against Defendants [DE 29]. !On August 23, 2021, Defendants responded by filing nother motion,
     this time seeking dismissal of 17 of the amended complaint's 18 claims [DE 30].
                                                   I
                                                   I
            In keeping with the Court's So Ordered Civil Case Management Plan [DE                                  6], Defendants
     served initial disclosures pursuant to Rule 26 of the Federal Rules of Civil Proce                             re on July 22,
     2021, and initial discovery requests and interrogatories on August 6, 2021. Accardi                           gly, Plaintiffs'
     responses and production a~e due on September 7, in advance of their noticed                                  depositions on
     September 14 and 16, 2021. '.

             The Case ManagemeAt Plan notes that discovery may "be stayed pending an                               dispositive pre-
     answer motion" [DE 17, ,i 6]'. Here, while the parties have proceeded in discovery i                          order to ensure
     compliance with the sched~)e contemplated by the Court, Defendants have filed                                 wo pre-answer
     dispositive motions. Briefin~ on Defendants' pending motion continues through                                 he first several
                                               I




ARIZONA • CALIFORNIA • COLORADO • CONf'!ECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANS S • KENTUCKY • LOUISIANA
                                               I

MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW                           ORK • NORTH CAROLINA

OHIO • OREGON • PENNSYLVANIA • RHdDE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHIN                        ON D.C    • WEST VIRGINIA
     4818-3551-3081. I
             case 1:ll-CV-UL'.004-CM uocumem .:s.:s 1-11ea ui:1,u.Ltt:..L t-'aye t:. y1 '"
              Case 1:21-cv-02554-CM Document 34 Filed 09/07/21 Page 2 of 2

Hon. Colleen McMahon
September 1, 2021
Page 2

                               '                  .
weeks of September, during thich time Plaintiffs will be required to respond to dis overy requests
and both parties will be prepating for initial depositions.
                               I
        Notably, if the Court }vere to grant Defendants' pending motion, it would o viate the need
for the vast majority of disc~very in this case, including at least the deposition o one plaintiff.
Ultimately, staying discovery until the motion is decided would provide the parties with a clearer,
more streamlined path to disc?very and would conserve the parties' time and financi l resources.

      Accordingly, the parties jointly request that the Court stay discovery in t is matter until
Defendants' motion to dismisf has been decided.
                               '
        We thank the Court fdr its attention to this matter.
                             I
                                                   Respectfully,

                                                      /s/ Adam E. Collyer

                                                      Adam E. Collyer of ,
                                                      LEWIS BRISBOIS BISGAARD & SMITH        LLP


AEC:el
                               II'
cc:      Counsel for Plaintiffs, (via ECF)




                                   LEWIS BRISBOIS BISGMRD & SMITH LLP
                                             www.lewisbrisbois.com



 4818-3551-3081 1
